DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As best understood by the examiner, each of the terms “near,” in “the connection pipe includes a first portion that is located near an exhaust system for an engine” in line 8 of each of claims 1 and 5, and “apart,” in “the second portion being located apart from the exhaust system” in lines 9-10 of each of claims 1 and 5, is a relative term which renders the claim indefinite. Neither of “near” and “apart” is defined by the claim(s), the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Firstly, it is unclear exactly how close an exhaust system must be to a first 
Claim 3 is dependent from claim 1, such that claim 3 also includes the indefinite subject matter recited by claim 1, such that claim 3 is also rejected for at least the same reasons that claim 1 is rejected, as discussed in detail directly above with respect to claim 1.

Claim 3 recites “wherein the second portion of the connection pipe includes a second vapor trap that is a portion between the first portion and the sub-canister, the second vapor trap being located below the first portion in the vertical direction with respect to the vehicle and located below a second connection end of the connection pipe connected to the sub-canister in the vertical direction with respect to the vehicle” in wherein the connection pipe includes a first portion that is located near an exhaust system for an engine and a second portion which is a portion other than the first portion, the second portion being located apart from the exhaust system for the engine and located below the first portion in a vertical direction with respect to the vehicle, wherein the second portion of the connection pipe includes a first vapor trap that is a portion between the first portion and the main canister, the first vapor trap being located below the first portion in the vertical direction with respect to the vehicle and located either flush with a first connection end of the connection pipe connected to the main canister or below the first connection end of the connection pipe connected to the main canister in the vertical direction with respect to the vehicle” in lines 8-17. As best understood by the examiner, claims 1 and 3, together, define a connection pipe including a first portion and a second portion, with the second portion being a portion of the connection piece other than the first portion; where the second portion includes a first sub-portion, defined as a first vapor trap, that is between the first portion and the main canister; and where the second portion also includes a second sub-portion, defined as a second vapor trap, that is between the first portion and the sub-canister. Specifically, as best understood by the examiner, the “second portion” of claim 3 is defined by a first sub-portion (which the “first vapor trap”) and a second sub-portion (which includes the “second vapor trap”), with the first sub-portion and the second sub-portion being separated by the “first portion.” Thus, it appears that the “second portion” of claim 3 is actually two separated portions of the connection pipe, such that it is unclear how the “first vapor trap” and the 

Claim 5 introduces “a second vapor trap” in line 12; however, the claim does not include “a first vapor trap” (or another “vapor trap”), such that it is unclear what exactly is meant by the use of “second” in “second vapor trap.” For example, it is unclear whether the use of “second” in “second vapor trap” is intended to imply (or otherwise require) inclusion of another “vapor trap,” such as a “first vapor trap,” in the evaporated fuel treatment apparatus of claim 5, or whether the use of “second” in “second vapor trap” is intended to impart some other meaning. To overcome the rejection, one suggestion is to amend claim 5 to differently recite --a 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2018/0274490 to Honjo (hereinafter: “Honjo”).
With respect to claim 1, Honjo teaches an evaporated fuel treatment apparatus (apparent from at least Figs. 1-6) comprising: a main canister (1A; apparent from at least Figs. 1-5) connected to a fuel tank (31; apparent from at least Figs. 2 & 4) of a vehicle (apparent from at least Figs. 2 & 3 in view of at least ¶ 0026-0027), the main canister containing an adsorbent (51 and/or 61; apparent from at least Fig. 5) that is capable of adsorbing and desorbing evaporated fuel generated in the fuel tank (apparent from at least Figs. 2, 4 & 5 in view of at least ¶ 0038); a sub-canister (1B) connected to the main canister, the sub-canister containing an additional adsorbent (81; apparent from at least Fig. 6) that is capable of adsorbing and desorbing evaporated fuel contained in breakthrough gas discharged from the main canister (apparent from at least Figs. 1-4 & 6 in view of at least ¶ 0038); and a connection pipe (19) that connects the main canister and the sub-canister (apparent from at least Figs. 1-4), wherein the connection pipe includes a first portion that is located near an exhaust system for an engine and a second portion which is a portion other than the first portion, the second portion being located apart from the exhaust system for the engine and located below the first portion in a vertical direction with respect to the vehicle, wherein the second portion of the connection pipe includes a first vapor trap that is a portion between the first portion and the main canister, the first vapor trap being located below the first portion in the vertical direction with respect to the vehicle and located either flush with a first connection end of the connection pipe connected to the main canister or below the first connection end of the connection pipe connected to the main canister [for example, as shown by the marked-up and labeled copies of Figs. 2 & 3 provided directly below, and in view of at least Figs. 1-3 & 9, the connection pipe 19 is definable as including a plurality of portions, including a definable “first portion” and a definable “second portion,” where the “first portion” is definable so as to be near to an apparent exhaust component (e.g., “exhaust system”) of an engine 30, and where the “second portion” is definable so as to be located apart from the apparent exhaust component and beneath the “first portion” in the vehicle, such that the connection pipe 19 is understood to necessarily include a vapor trap, definable as a “first vapor trap,” via at least part of the “second portion” by virtue of the “second portion” existing at lowest points of the connection pipe 19 including in an apparent location flush with an apparent connection end, definable as a “first connection end,” of the connection pipe 19 connected to a connection port 17 of the first canister 1A; because flush with a first connection end of the connection pipe connected to the main canister and below the first connection end of the connection pipe connected to the main canister in the vertical direction with respect to the vehicle are recited in the alternative, it is sufficient to address one of the claimed alternatives]. 

    PNG
    media_image1.png
    318
    357
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    256
    331
    media_image2.png
    Greyscale

Allowable Subject Matter
Claim 5 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claim 3 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and is provided on the attached PTO-892 Notice of References Cited form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN ZALESKAS whose telephone number is (571)272-5958. The examiner can normally be reached M-F 8:00 AM - 4:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on 571-270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOHN M ZALESKAS/Primary Examiner, Art Unit 3747